Citation Nr: 0505525	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease with chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent assigned 
in conjunction with the original grant of service connection 
for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran had active service from February 1976 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2003 the Board denied increased ratings for the 
veteran's bilateral knee disorders.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following a joint motion by the parties involved 
the Court in a September 2004 Order vacated the July 2003 the 
Board decision and remanded the case to the Board for 
compliance with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

After reviewing the most recent VA examination conducted in 
December 2002, the Board is of the opinion that another 
examination is warranted in order to comply with the DeLuca 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to recent treatment for the 
disabilities involving his knees 
covering the period from November 20, 
2002 to the present.

2.  The RO should request the VA 
medical facility in Orlando to furnish 
copies on any medical records 
pertaining to treatment of the knees 
covering the period from November 20, 
2002 to the present.

3.  The veteran should be scheduled 
for a VA examination by an orthopedist 
to determine the severity of the 
service-connected disabilities 
involving the knees.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
requested to note in the examination 
report that the claims file was 
reviewed.  

In addition to x-rays, any other tests 
deemed necessary should be conducted.  
The examination should include the 
veteran's occupational history.  It is 
requested that the examination include 
range of motion testing.  The examiner 
is requested to state the normal range 
of motion of the knees.

Additionally, to the extent possible 
the orthopedist should be requested to 
determine whether the knees exhibit 
instability, subluxation, weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis.  

The examiner should also be asked to 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.  
DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  The examination should 
include a complete rationale for the 
opinions expressed.

4.  The RO is requested to ensure that 
the above requested actions have been 
completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	  

                
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



